Exhibit 10.2

COMARCO, INC.

2005 EQUITY INCENTIVE PLAN, AS AMENDED



--------------------------------------------------------------------------------

1.    Purpose    1 2.    Definitions    1 3.    Term of the Plan    4 4.   
Stock Subject to the Plan    4 5.    Administration    4 6.    Authorization of
Grants    4 7.    Specific Terms of Awards    6 8.    Adjustment Provisions   
10 9.    Change of Control    11 10.    Settlement of Awards    12 11.   
Reservation of Stock    13 12.    Limitation of Rights in Stock; No Special
Service Rights    13 13.    Unfunded Status of Plan    14 14.    Nonexclusivity
of the Plan    14 15.    Termination and Amendment of the Plan    14 16.   
Notices and Other Communications    15 17.    Governing Law    15



--------------------------------------------------------------------------------

COMARCO, INC.

2005 Equity Incentive Plan, As Amended

1. Purpose

This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business. The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code, but not all Awards are required to be Incentive Options. This Plan
constitutes an amendment, restatement and continuation in its entirety of the
Company’s 2005 Employee Stock Option Plan retroactive to the date of the Board’s
approval of that option plan on December 7, 2005 and shall take account of and
govern any options granted under that option plan.

2. Definitions

As used in this Plan, the following terms shall have the following meanings:

2.1 Accelerate, Accelerated, and Acceleration, means: (a) when used with respect
to an Option or Stock Appreciation Right, that as of the time of reference the
Option or Stock Appreciation Right will become exercisable with respect to some
or all of the shares of Stock for which it was not then otherwise exercisable by
its terms; (b) when used with respect to Restricted Stock or Restricted Stock
Units, that the Risk of Forfeiture otherwise applicable to the Stock or Units
shall expire with respect to some or all of the shares of Restricted Stock or
Units then still otherwise subject to the Risk of Forfeiture; and (c) when used
with respect to Performance Units, that the applicable Performance Goals shall
be deemed to have been met as to some or all of the Units.

2.2 Acquisition means a merger or consolidation of the Company with or into
another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions.

2.3 Affiliate means any corporation, partnership, limited liability company,
business trust, or other entity controlling, controlled by or under common
control with the Company.

2.4 Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock
Units, or Stock Grants.

2.5 Award Agreement means an agreement between the Company and the recipient of
an Award, setting forth the terms and conditions of the Award.

2.6 Board means the Company’s Board of Directors.

2.7 Change of Control means the occurrence of any of the following after the
date of the approval of the Plan by the Board:

(a) an Acquisition, unless securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities (or
the securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities immediately prior to that transaction, or

(b) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires, including but not limited to by means of a
merger or consolidation, beneficial ownership (determined pursuant to Securities
and Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities, other than (i) the Company or an Affiliate,
(ii) an employee benefit plan of the Company or any of its Affiliates, (iii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the

 

1



--------------------------------------------------------------------------------

Company or any of its Affiliates, or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or

(c) over a period of 36 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals who
either (i) have been Board members continuously since the beginning of that
period, or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in the
preceding clause (i) who were still in office at the time that election or
nomination was approved by the Board.

2.8 Code means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto, and any regulations issued from time to time
thereunder.

2.9 Committee means any committee of the Board delegated responsibility by the
Board for the administration of the Plan, as provided in Section 5 of the Plan.
For any period during which no such committee is in existence “Committee” shall
mean the Board and all authority and responsibility assigned to the Committee
under the Plan shall be exercised, if at all, by the Board.

2.10 Company means Comarco, Inc., a corporation organized under the laws of the
State of California.

2.11 Covered Employee means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.

2.12 Grant Date means the date as of which an Option is granted, as determined
under Section 7.1(a).

2.13 Incentive Option means an Option which by its terms is to be treated as an
“incentive stock option” within the meaning of Section 422 of the Code.

2.14 Market Value means a value established by the Committee on the basis of
actual transactions on or about the Grant Date or other relevant date in stock
on any established securities market on which the Stock is then readily
tradable, or in the absence of such transactions, the value of a share of stock
on the relevant date as determined by the Committee.

2.15 Nonstatutory Option means any Option that is not an Incentive Option.

2.16 Option means an option to purchase shares of Stock.

2.17 Optionee means a Participant to whom an Option shall have been granted
under the Plan.

2.18 Participant means any holder of an outstanding Award under the Plan.

2.19 Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: (i) cash flow (before or after dividends),
(ii) earnings per share (including, without limitation, earnings before
interest, taxes, depreciation and amortization), (iii) stock price, (iv) return
on equity, (v) stockholder return or total stockholder return, (vi) return on
capital (including, without limitation, return on total capital or return on
invested capital), (vii) return on investment, (viii) return on assets or net
assets, (ix) market capitalization, (x) economic value added, (xi) debt leverage
(debt to capital), (xii) revenue, (xiii) sales or net sales, (xiv) backlog,
(xv) income, pre-tax income or net income, (xvi) operating income or pre-tax
profit, (xvii) operating profit, net operating profit or economic profit,
(xviii) gross margin, operating margin or profit margin, (xix) return on
operating revenue or return on operating assets, (xx) cash from operations,
(xxi) operating ratio, (xxii) operating revenue, (xxiii) market share
improvement, (xxiv) general and administrative expenses or (xxv) customer
service.

 

2



--------------------------------------------------------------------------------

2.20 Performance Goals means, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, subsidiary,
or an individual. either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in any combination, and measured either
quarterly, annually or cumulatively over a period of years, on an absolute basis
or relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee. The
Committee will, in the manner and within the time prescribed by Section 162(m)
of the Code in the case of Qualified Performance-Based Awards, objectively
define the manner of calculating the Performance Goal or Goals it selects to use
for such Performance Period for such Participant. To the extent consistent with
Section 162(m) of the Code, the Committee may appropriately adjust any
evaluation of performance against a Performance Goal to exclude any of the
following events that occurs during a performance period: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary, unusual, non-recurring or non-comparable items (A) as
described in Accounting Principles Board Opinion No. 30, (B) as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) publicly announced by the Company in a press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.

2.21 Performance Period means the one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, a Performance Unit.

2.22 Performance Unit means a right granted to a Participant under Section 7.5,
to receive cash, Stock or other Awards, the payment of which is contingent on
achieving Performance Goals established by the Committee.

2.23 Plan means this 2005 Equity Incentive Plan of the Company, as amended from
time to time, and including any attachments or addenda hereto.

2.24 Qualified Performance-Based Awards means Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

2.25 Restricted Stock means a grant or sale of shares of Stock to a Participant
subject to a Risk of Forfeiture.

2.26 Restricted Stock Units means rights to receive shares of Stock at the close
of a Restriction Period, subject to a Risk of Forfeiture.

2.27 Restriction Period means the period of time, established by the Committee
in connection with an Award of Restricted Stock or Restricted Stock Units,
during which the shares of Restricted Stock are subject to a Risk of Forfeiture
described in the applicable Award Agreement.

2.28 Risk of Forfeiture means a limitation on the right of the Participant to
retain Restricted Stock or Restricted Stock Units, including a right in the
Company to reacquire shares of Restricted Stock at less than their then Market
Value, arising because of the occurrence or non-occurrence of specified events
or conditions.

2.29 Stock means common stock of the Company, and such other securities as may
be substituted for Stock pursuant to Section 8.

2.30 Stock Appreciation Right means a right to receive any excess in the Market
Value of shares of Stock (except as otherwise provided in Section 7.2(c)) over a
specified exercise price.

 

3



--------------------------------------------------------------------------------

2.31 Stock Grant means the grant of shares of Stock not subject to restrictions
or other forfeiture conditions.

2.32 Ten Percent Owner means a person who owns, or is deemed within the meaning
of Section 422(b)(6) of the Code to own, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
parent or subsidiary corporations of the Company, as defined in Sections 424(e)
and (f), respectively, of the Code). Whether a person is a Ten Percent Owner
shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.

3. Term of the Plan

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on December 7, 2005
and ending immediately prior to December 7, 2015. Awards granted pursuant to the
Plan within that period shall not expire solely by reason of the termination of
the Plan. Awards of Options granted prior to stockholder approval of the Plan
may not be exercised prior to the receipt of such approval.

4. Stock Subject to the Plan

At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan (including pursuant to Incentive
Options), nor the number of shares of Stock issued pursuant to Incentive
Options, exceed one million one hundred thousand (1,100,000) shares of Stock;
subject, however, to the provisions of Section 8 of the Plan. For purposes of
applying the foregoing limitation, if any Option or Stock Appreciation Right
expires, terminates, or is cancelled for any reason without having been
exercised in full, or if any other Award is forfeited by the recipient or
repurchased at less than its Market Value, the shares not purchased by the
Optionee or which are forfeited by the recipient or repurchased shall again be
available for Awards to be granted under the Plan. In addition, settlement of
any Award shall not count against the foregoing limitations except to the extent
settled in the form of Stock.

5. Administration

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder. Subject to the provisions
of the Plan, the Committee shall have complete authority, in its discretion, to
make or to select the manner of making all determinations with respect to each
Award to be granted by the Company under the Plan including the employee,
consultant or director to receive the Award and the form of Award. In making
such determinations, the Committee may take into account the nature of the
services rendered by the respective employees, consultants, and directors, their
present and potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant. Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee’s determinations made in good faith on matters referred to in the Plan
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award made pursuant hereto.

6. Authorization of Grants

6.1 Eligibility. The Committee may grant from time to time and at any time prior
to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to

 

4



--------------------------------------------------------------------------------

(a) any employee of or consultant to one or more of the Company and its
Affiliates (including any such employee or consultant who is also a member of
the Board or any board of directors (or similar governing authority) of any
Affiliate), and

(b) any non-employee member of the Board or of any board of directors (or
similar governing authority) of any Affiliate.

However, only employees of the Company, and of any parent or subsidiary
corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option. Further, in no event shall the number of shares of Stock covered by
Options or other Awards granted to any one person in any one calendar year
exceed 25% of the aggregate number of shares of Stock subject to the Plan.

6.2 General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant has executed an agreement evidencing the Award, delivered a
fully executed copy thereof to the Company, and otherwise complied with the
applicable terms and conditions of such Award.

6.3 Effect of Termination of Employment, Etc. Unless the Committee shall provide
otherwise with respect to any Award, if the Participant’s employment or other
association with the Company and its Affiliates ends for any reason, including
because of the Participant’s employer ceasing to be an Affiliate, (a) any
outstanding Award of the Participant, other than an Option or SAR, shall be
forfeited or otherwise subject to return to or repurchase by the Company on the
terms specified in the applicable Award Agreement and (b) any outstanding Option
or SAR of the Participant shall cease to be exercisable in any respect not later
than whichever of the following may apply:

(1) one year following the termination of Optionee’s employment or other
association with the Company and its Affiliates on account of disability (within
the meaning of Section 22(e)(3) of the Code);

(2) one year following the Optionee’s death, in the event the Optionee dies
while still employed or associated with the Company or its Affiliate or within
three (3) months following his or her termination of employment or association;
and

(3) unless (1) or (2) applies or becomes applicable, three (3) months (twelve
(12) months in the case of nonemployee directors) following his or her
termination of employment or association with the Company and its Affiliates for
any other reason, including because of the Optionee’s employer ceasing to be an
Affiliate.

For the period an Option or SAR remains exercisable following any termination of
employment or association with the Company and its Affiliates, such Option or
SAR shall be exercisable only to the extent exercisable at the date of that
event. Military or sick leave or other bona fide leave shall not be deemed a
termination of employment or other association, provided that it does not exceed
the longer of ninety (90) days or the period during which the absent
Participant’s reemployment rights, if any, are guaranteed by statute or by
contract.

6.4 Non-Transferability of Awards. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. For this purpose, “family member” means any child, stepchild,
grandchild, parent,

 

5



--------------------------------------------------------------------------------

stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the employee’s household
(other than a tenant or employee), a trust in which the foregoing persons have
more than fifty (50) percent of the beneficial interests, a foundation in which
the foregoing persons (or the Participant) control the management of assets, and
any other entity in which these persons (or the Participant) own more than fifty
(50) percent of the voting interests.

7. Specific Terms of Awards

7.1 Options.

(a) Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.

(b) Exercise Price. The price at which shares of Stock may be acquired under
each Option shall be not less than 100% of the Market Value of Stock on the
Grant Date, or not less than 110% of the Market Value of Stock on the Grant Date
in the case of any Incentive Option granted to an Optionee is a Ten Percent
Owner.

(c) Option Period. No Option may be exercised on or after the tenth anniversary
of the Grant Date, or on or after the fifth anniversary of the Grant Date in the
case of any Incentive Option granted to an Optionee is a Ten Percent Owner.

(d) Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.

(e) Method of Exercise. An Option may be exercised by the Optionee giving
written notice, in the manner provided in Section 16, specifying the number of
shares with respect to which the Option is then being exercised. The notice
shall be accompanied by payment in an amount equal to the exercise price of the
shares to be purchased in the form of (i) cash or check payable to the order of
the Company or (ii) any other lawful means authorized by the Committee
(including exercise for the net number of shares available or delivery to the
Company of shares of Stock having a Market Value equal to the exercise price of
the shares to be purchased). As long as the Stock is traded on an established
market, if authorized by the Committee, payment of any exercise price may also
be made through and under the terms and conditions of any formal cashless
exercise program authorized by the Company entailing the sale of the Stock
subject to an Option in a brokered transaction (other than to the Company).
Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Optionee or
his agent a certificate or certificates for the number of shares then being
purchased. Such shares shall be fully paid and nonassessable.

(f) Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”. The current limit for any Optionee for
any calendar year shall be $100,000 minus the aggregate Market Value at the date
of grant of the number of shares of Stock available for purchase for the first
time in the same year under each other Incentive Option previously granted to
the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates, after December 31, 1986. Any shares of Stock
which would cause the foregoing limit to be violated shall be

 

6



--------------------------------------------------------------------------------

deemed to have been granted under a separate Nonstatutory Option, otherwise
identical in its terms to those of the Incentive Option.

(g) Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of such shares prior to the expiration of
the holding periods specified by Section 422(a)(1) of the Code and, if and to
the extent that the realization of income in such a disposition imposes upon the
Company federal, state, local or other withholding tax requirements, or any such
withholding is required to secure for the Company an otherwise available tax
deduction, to remit to the Company an amount in cash sufficient to satisfy those
requirements.

7.2 Stock Appreciation Rights.

(a) Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.

(b) Exercise Price. Stock Appreciation Rights shall have an exercise price of
not less than the Market Value of the Stock on the date of award, or in the case
of Stock Appreciation Rights in tandem with Options, the exercise price of the
related Option.

(c) Other Terms. Except as the Committee may deem inappropriate or inapplicable
in the circumstances, Stock Appreciation Rights shall be subject to terms and
conditions substantially similar to those applicable to a Nonstatutory Option.
In addition, an SAR related to an Option which can only be exercised during
limited periods following a Change of Control may entitle the Participant to
receive an amount based upon the highest price paid or offered for Stock in any
transaction relating to the Change of Control or paid during the thirty (30) day
period immediately preceding the occurrence of the Change of Control in any
transaction reported in the stock market in which the Stock is normally traded.

7.3 Restricted Stock.

(a) Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.

(b) Issuance of Certificates. Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued a stock certificate in
respect of such shares of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and, if applicable, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award substantially in the following form:

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of Comarco, Inc. 2005 Equity
Incentive Plan and an Award Agreement entered into by the registered owner and
Comarco, Inc. Copies of such Plan and Agreement are on file in the offices of
Comarco, Inc.

(c) Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.

(d) Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award

 

7



--------------------------------------------------------------------------------

Agreement. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate.

(e) Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except as
otherwise provided in the Plan or the applicable Award Agreement, at all times
prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of, an
Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock. The
Committee, as determined at the time of Award, may permit or require the payment
of cash dividends to be deferred and, if the Committee so determines, reinvested
in additional Restricted Stock to the extent shares are available under
Section 4.

(f) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant promptly if not theretofore so delivered.

7.4 Restricted Stock Units.

(a) Character. Each Restricted Stock Unit shall entitle the recipient to a share
of Stock at a close of such Restriction Period as the Committee may establish
and subject to a Risk of Forfeiture arising on the basis of such conditions
relating to the performance of services, Company or Affiliate performance or
otherwise as the Committee may determine and provide for in the applicable Award
Agreement. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate.

(b) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made in a single lump sum following the close of the applicable Restriction
Period. At the discretion of the Committee, Participants may be entitled to
receive payments equivalent to any dividends declared with respect to Stock
referenced in grants of Restricted Stock Units but only following the close of
the applicable Restriction Period and then only if the underlying Stock shall
have been earned. Unless the Committee shall provide otherwise, any such
dividend equivalents shall be paid, if at all, without interest or other
earnings.

7.5 Performance Units.

(a) Character. Each Performance Unit shall entitle the recipient to the value of
a specified number of shares of Stock, over the initial value for such number of
shares, if any, established by the Committee at the time of grant, at the close
of a specified Performance Period to the extent specified Performance Goals
shall have been achieved.

(b) Earning of Performance Units. The Committee shall set Performance Goals in
its discretion which, depending on the extent to which they are met within the
applicable Performance Period, will determine the number and value of
Performance Units that will be paid out to the Participant. After the applicable
Performance Period has ended, the holder of Performance Units shall be entitled
to receive payout on the number and value of Performance Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals have been achieved.

(c) Form and Timing of Payment. Payment of earned Performance Units shall be
made in a single lump sum following the close of the applicable Performance
Period. At the discretion of the Committee, Participants may be entitled to
receive any dividends declared with respect to Stock which have been earned in
connection with grants of Performance Units which have been earned, but not yet
distributed to Participants. The Committee may permit or, if it so provides at
grant require, a Participant to defer such Participant’s receipt of the payment
of cash or the delivery of Stock that would otherwise be due to such Participant
by virtue of the satisfaction of any requirements or goals with respect to
Performance Units. If any such deferral election is required or permitted, the
Committee shall establish rules and procedures for such payment deferrals.

 

8



--------------------------------------------------------------------------------

7.6 Stock Grants. Stock Grants shall be awarded solely in recognition of
significant contributions to the success of the Company or its Affiliates, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate. Stock Grants shall be made
without forfeiture conditions of any kind.

7.7 Qualified Performance-Based Awards.

(a) Purpose. The purpose of this Section 7.7 is to provide the Committee the
ability to qualify Awards as “performance-based compensation” under
Section 162(m) of the Code. If the Committee, in its discretion, decides to
grant an Award as a Qualified Performance-Based Award, the provisions of this
Section 7.7 will control over any contrary provision contained in the Plan. In
the course of granting any Award, the Committee may specifically designate the
Award as intended to qualify as a Qualified Performance-Based Award. However, no
Award shall be considered to have failed to qualify as a Qualified
Performance-Based Award solely because the Award is not expressly designated as
a Qualified Performance-Based Award, if the Award otherwise satisfies the
provisions of this Section 7.7 and the requirements of Section 162(m) of the
Code and the regulations promulgated thereunder applicable to “performance-based
compensation.”

(b) Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Committee or, if not all of the members thereof qualify as “outside
directors” within the meaning of applicable IRS regulations under Section 162 of
the Code, a subcommittee of the Committee consisting of such of the members of
the Committee as do so qualify. Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.

(c) Applicability. This Section 7.7 will apply only to those Covered Employees,
or to those persons who the Committee determines are reasonably likely to become
Covered Employees in the period covered by an Award, selected by the Committee
to receive Qualified Performance-Based Awards. The Committee may, in its
discretion, grant Awards to Covered Employees that do not satisfy the
requirements of this Section 7.7.

(d) Discretion of Committee with Respect to Qualified Performance-Based Awards.
Options may be granted as Qualified Performance-Based Awards in accordance with
Section 7.1, except that the exercise price of any Option intended to qualify as
a Qualified Performance-Based Award shall in no event be less that the Market
Value of the Stock on the date of grant. With regard to other Awards intended to
qualify as Qualified Performance-Based Awards, such as Restricted Stock,
Restricted Stock Units, or Performance Units, the Committee will have full
discretion to select the length of any applicable Restriction Period or
Performance Period, the kind and/or level of the applicable Performance Goal,
and whether the Performance Goal is to apply to the Company, a Subsidiary or any
division or business unit or to the individual. Any Performance Goal or Goals
applicable to Qualified Performance-Based Awards shall be objective, shall be
established not later than ninety (90) days after the beginning of any
applicable Performance Period (or at such other date as may be required or
permitted for “performance-based compensation” under Section 162(m) of the Code)
and shall otherwise meet the requirements of Section 162(m) of the Code,
including the requirement that the outcome of the Performance Goal or Goals be
substantially uncertain (as defined in the regulations under Section 162(m) of
the Code) at the time established.

(e) Payment of Qualified Performance-Based Awards. A Participant will be
eligible to receive payment under a Qualified Performance-Based Award which is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals period are achieved within the applicable Performance
Period, as determined by the Committee. In determining the actual size of an
individual Qualified Performance-Based Award, the Committee may reduce or
eliminate the amount of the Qualified Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.

(f) Maximum Award Payable. The maximum Qualified Performance-Based Award payment
to any one Participant under the Plan for a Performance Period is the number of
shares of Stock set forth in

 

9



--------------------------------------------------------------------------------

Section 4 above, or if the Qualified Performance-Based Award is paid in cash,
that number of shares multiplied by the Market Value of the Stock as of the date
the Qualified Performance-Based Award is granted.

(g) Limitation on Adjustments for Certain Events. No adjustment of any Qualified
Performance-Based Award pursuant to Section 8 shall be made except on such
basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

7.8 Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan granted to a Participant who is, at the
time of grant or during the term of the Award, resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of the Plan
for the purpose of granting and administrating any such modified Award. No such
modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.

8. Adjustment Provisions

8.1 Adjustment for Corporate Actions. All of the share numbers set forth in the
Plan reflect the capital structure of the Company as of the date of the Board’s
initial adoption of the Plan. Subject to Section 8.2, if subsequent to that date
the outstanding shares of Stock (or any other securities covered by the Plan by
reason of the prior application of this Section) are increased, decreased, or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
with respect to shares of Stock, through merger, consolidation, sale of all or
substantially all the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
similar distribution with respect to such shares of Stock, an appropriate and
proportionate adjustment will be made in (i) the maximum numbers and kinds of
shares provided in Section 4, (ii) the numbers and kinds of shares or other
securities subject to the then outstanding Awards, (iii) the exercise price for
each share or other unit of any other securities subject to then outstanding
Options and Stock Appreciation Rights (without change in the aggregate purchase
price as to which such Options or Rights remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

8.2 Treatment in Acquisitions. Subject to any provisions of then outstanding
Awards granting greater rights to the holders thereof, in the event of an
Acquisition in which outstanding Awards are not Accelerated in full pursuant to
Section 9, any then outstanding Awards shall nevertheless Accelerate to the
extent not assumed or replaced by the successor or acquiring entity or parent
thereof by comparable Awards referencing shares of the capital stock of the
successor or acquiring entity or parent thereof, and thereafter (or after a
reasonable period following the Acquisition, as determined by the Committee)
terminate. As to any one or more outstanding Awards, however, the Committee may
also, either in advance of an Acquisition or at the time thereof and upon such
terms as it may deem appropriate, provide for the Acceleration of such
outstanding Awards or in lieu thereof provide for the termination of the Award
in exchange for a cash payment in an amount equal to the difference between the
Market Value of the shares of Stock covered by the Award and the aggregated
exercise price (if any) of the Award. Each outstanding Award that is assumed in
connection with an Acquisition, or is otherwise to continue in effect subsequent
to the Acquisition, will be appropriately adjusted, immediately after the
Acquisition, as to the number and class of securities and other relevant terms
in accordance with Section 8.1.

8.3 Dissolution or Liquidation. Upon dissolution or liquidation of the Company,
other than as part of an Acquisition or similar transaction, each outstanding
Option and SAR shall terminate, but the Optionee or SAR holder (if at the time
in the employ of or other associated with the Company or any of its

 

10



--------------------------------------------------------------------------------

Affiliates) shall have the right, immediately prior to the dissolution or
liquidation, to exercise the Option or SAR to the extent exercisable on the date
of dissolution or liquidation.

8.4 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. In the event of any corporate action not specifically covered by the
preceding Sections, including but not limited to an extraordinary cash
distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances.

8.5 Related Matters. Any adjustment in Awards made pursuant to this Section 8
shall be determined and made, if at all, by the Committee and shall include any
correlative modification of terms, including of Option exercise prices, rates of
vesting or exercisability, Risks of Forfeiture, applicable repurchase prices for
Restricted Stock, and Performance Goals and other financial objectives which the
Committee may deem necessary or appropriate so as to ensure the rights of the
Participants in their respective Awards are not substantially diminished nor
enlarged as a result of the adjustment and corporate action other than as
expressly contemplated in this Section 8. No fraction of a share shall be
purchasable or deliverable upon exercise, but in the event any adjustment
hereunder of the number of shares covered by an Award shall cause such number to
include a fraction of a share, such number of shares shall be adjusted to the
nearest smaller whole number of shares. No adjustment of an Option exercise
price per share pursuant to this Section 8 shall result in an exercise price
which is less than the par value of the Stock.

9. Change of Control

Except as otherwise provided below, upon the occurrence of a Change of Control:

(a) any and all Options and Stock Appreciation Rights not already exercisable in
full shall continue to vest and become exercisable after the Change of Control
in accordance with the terms of the Plan and the applicable Award Agreement;
provided, however, that such Options and Stock Appreciation Rights shall
Accelerate in full upon any termination of the Participant’s employment or other
association with the Company and its Affiliates (or any successor thereto) by
the Company or its Affiliate (or any successor), other than for cause, within
one year following the Change of Control and;

(b) any Restricted Stock and Restricted Stock Units still subject to a Risk of
Forfeiture at the date of the Change of Control which Risk is not based on
achievement of Performance Goals shall continue to vest after the Change of
Control in accordance with the terms of the Plan and the applicable Award
Agreement; provided, however, that such Restricted Stock and Restricted Stock
Units shall Accelerate in full upon any termination of the Participant’s
employment or other association with the Company and its Affiliates (or any
successor thereto) by the Company or its Affiliate (or any successor), other
than for cause, within one year following the Change of Control; and

(c) all outstanding Awards of Restricted Stock and Restricted Stock Units
conditioned on the achievement of Performance Goals and the target payout
opportunities attainable under outstanding Performance Units shall be deemed to
have been satisfied as of the effective date of the Change of Control as to a
pro rata number of shares based on the assumed achievement of all relevant
Performance Goals and the length of time within the Performance Period which has
elapsed prior to the Change of Control and the balance forfeited. All such
Awards of Performance Units, Restricted Stock Units shall be paid to the extent
earned to Participants in accordance with their terms within thirty (30) days
following the effective date of the Change of Control.

None of the foregoing shall apply, however, (i) in the case of a Qualified
Performance-Based Award specifically designated as such by the Committee at the
time of grant (except to the extent allowed by Section 162(m) of the Code),
(ii) in the case of any Award pursuant to an Award Agreement requiring other or
additional terms upon a Change of Control (or similar event), or (iii) if
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges.

 

11



--------------------------------------------------------------------------------

10. Settlement of Awards

10.1 In General. Options and Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash, Stock, or other
Awards, or a combination thereof, as determined by the Committee at or after
grant and subject to any contrary Award Agreement. The Committee may not require
settlement of any Award in Stock pursuant to the immediately preceding sentence
to the extent issuance of such Stock would be prohibited or unreasonably delayed
by reason of any other provision of the Plan.

10.2 Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of a
certificate for such shares until (i) approval shall have been obtained from
such governmental agencies, other than the Securities and Exchange Commission,
as may be required under any applicable law, rule, or regulation and (ii) in the
case where such issuance would constitute a violation of a law administered by
or a regulation of the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:

(a) the shares are at the time of the issue of such shares effectively
registered under the Securities Act of 1933; or

(b) the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act of 1933, as amended or any
applicable State securities laws.

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

10.3 Corporate Restrictions on Rights in Stock. Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company.

10.4 Investment Representations. The Company shall be under no obligation to
issue any shares covered by any Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.

10.5 Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933, as amended or other applicable
statutes any shares of Stock issued or to be issued pursuant to Awards granted
under the Plan, or to qualify any such shares of Stock for exemption from the
Securities Act of 1933, as amended or other applicable statutes, then the
Company shall take such action at its own expense. The Company may require from
each recipient of an Award, or each holder of shares of Stock acquired pursuant
to the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its officers and directors from that holder against all losses, claims,
damage and liabilities arising from use of the information so furnished and
caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made. In addition, the Company may require of any such
person that he or she agree that, without the prior written consent of the
Company or the managing underwriter in any public offering of shares of Stock,
he or she will not sell, make any short sale of, loan, grant any option for the
purchase of, pledge or otherwise encumber, or otherwise dispose of, any shares
of Stock during the 180 day period commencing on the effective date of the
registration statement relating to the underwritten

 

12



--------------------------------------------------------------------------------

public offering of securities. Without limiting the generality of the foregoing
provisions of this Section 10.5, if in connection with any underwritten public
offering of securities of the Company the managing underwriter of such offering
requires that the Company’s directors and officers enter into a lock-up
agreement containing provisions that are more restrictive than the provisions
set forth in the preceding sentence, then (a) each holder of shares of Stock
acquired pursuant to the Plan (regardless of whether such person has complied or
complies with the provisions of clause (b) below) shall be bound by, and shall
be deemed to have agreed to, the same lock-up terms as those to which the
Company’s directors and officers are required to adhere; and (b) at the request
of the Company or such managing underwriter, each such person shall execute and
deliver a lock-up agreement in form and substance equivalent to that which is
required to be executed by the Company’s directors and officers.

10.6 Placement of Legends; Stop Orders; etc. Each share of Stock to be issued
pursuant to Awards granted under the Plan may bear a reference to the investment
representation made in accordance with Section 10.4 in addition to any other
applicable restriction under the Plan and the terms of the Award and to the fact
that no registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Stock. All certificates for shares of
Stock or other securities delivered under the Plan shall be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

10.7 Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award. However, in such cases Participants may elect, subject to
the approval of the Committee, acting in its sole discretion, to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
withhold shares to satisfy their tax obligations. Participants may only elect to
have Shares withheld having a Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction. All elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee deems appropriate.

11. Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

12. Limitation of Rights in Stock; No Special Service Rights

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent. Any Stock to be issued pursuant to Awards granted
under the Plan shall be subject to all restrictions upon the transfer thereof
which may be now or hereafter imposed by the Certificate of Incorporation and
the By-laws of the Company. Nothing contained in the Plan or in any Award
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other association with the Company
(or any Affiliate), or interfere in any way with the right of the Company (or
any Affiliate), subject to the terms of any separate employment or consulting
agreement or provision of law or corporate charter, certificate or articles, or
by-laws, to the contrary, at any time to terminate such employment or consulting
agreement or to increase or decrease, or otherwise adjust, the other terms and
conditions of the recipient’s employment or other association with the Company
and its Affiliates.

 

13



--------------------------------------------------------------------------------

13. Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Options, Stock Appreciation Rights and other Awards hereunder, provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

14. Nonexclusivity of the Plan

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

15. Termination and Amendment of the Plan

The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable. Unless the Board otherwise expressly provides,
no amendment of the Plan shall affect the terms of any Award outstanding on the
date of such amendment.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan. Also within the limitations of the Plan, the
Committee may modify, extend or assume outstanding Awards or may accept the
cancellation of outstanding Awards or of outstanding stock options or other
equity-based compensation awards granted by another issuer in return for the
grant of new Awards for the same or a different number of shares and on the same
or different terms and conditions (including but not limited to the exercise
price of any Option). Furthermore, the Committee may at any time (a) offer to
buy out for a payment in cash or cash equivalents an Award previously granted or
(b) authorize the recipient of an Award to elect to cash out an Award previously
granted, in either case at such time and based upon such terms and conditions as
the Committee shall establish; provided, however, that the per share exercise
price of any Option bought out or cashed out shall not be greater than the
Market Value of a share of Stock on such date unless the buy out or cash out of
such Option is approved by the shareholders of the Company or is otherwise
authorized in connection with a Change of Control; and

Notwithstanding the foregoing, however, neither the Board nor the Committee
shall reduce the exercise price of any outstanding Option or SAR, or the
purchase price of any Restricted Stock, or cancel and reissue any Award at a
lower exercise or purchase price, unless such action is approved by the
shareholders of the Company or results from the application of the adjustment
provisions of Article 8 of the Plan. In addition, no amendment or modification
of the Plan by the Board, or of an outstanding Award by the Committee, shall
impair the rights of the recipient of any Award outstanding on the date of such
amendment or modification or such Award, as the case may be, without the
Participant’s consent; provided, however, that no such consent shall be required
if (i) the Board or Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation, including without limitation the
provisions of Section 409A of the Code or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, or
(ii) the Board or Committee, as the case may be, determines in its sole
discretion that such amendment or alteration is not reasonably likely to
significantly diminish the benefits provided under the Award, or that any such
diminution has been adequately compensated.

 

14



--------------------------------------------------------------------------------

16. Notices and Other Communications

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Treasurer, or to such other address or
telecopier number, as the case may be, as the addressee may have designated by
notice to the addressor. All such notices, requests, demands and other
communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.

17. Governing Law

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
California without regard to the conflict of laws principles thereof.

 

15